Case 1:16-cv-04540-VSB-OTW Document 143-40 Filed 01/22/20 Page 1 of 3




                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                
Case 1:16-cv-04540-VSB-OTW Document 143-40 Filed 01/22/20 Page 2 of 3




                    ioM NycHAcHAIR& cEo sHoffi-l
 |          THE
   "ExAMINING  NEED
                  FoR coNTRAcnNGAccouNTABILITy   ANDrRAivspAR
                                                            ENcy I
 I             AT NvCHA tN LTGHTOF LEAKTNGROOFSAT KINGTOWERS'                          i
 I         COMM|TTEEON PUBLICHOUSTNG WtrH THECOMM|TTEE ON CONTRACTS
 I                     THURSDAY, OCTOBER1,2015_ 10:00AM                                I
 L-_---               couNcrlqI4uEEEg'-9lrY!141!.IEW
                                                 rgRt!,!Y-.----                        l

     Chairs Ritchie Torres and l{elerr Roscnthal, members of the Public I{ousing and
     ContractsCommittees,and other distinguished membcrs of the City Council:
     good moruing. I am Shola Olatoye,the NewYork City l{ousing Authority's Chair
  and CEO. Joining me today are David F-arber,Executive Vice Pre.siclentfor Lcgal
  Affairs and General Counsel; I3rianClarke, Senior Vice Prssidcnt for Opcratiols;
     Farhan sycd, vice Presidentfor construction; and other membcrs of our
  executiveand Capital Projectsleadershipteam.


  Thank you for the opportunity to explain the circumstances that led to the
 unfortunate incident at the King Towers development in l{arlem. 1'o put that
 incident into context, I will discussthe scopeand succcssesof NYCIIA's overall
 capital program, which will deliver about g4.e billion of infrastructure
 improvements, major modernization, and Ilurricane Sandy-relate{ rcpair and
 resiliencywork over the next five years to benefit more than z5o,ooo resiclents.I
 will also provide an overview of our contracting and procurement processesand
 our cfforts to increasctransparencyas parl of our long-term stratcgic plan,
 NextGeneration NYCHA.


 'fhe
        Incident   at KingTowers


 on August rz, the Daily New.spublished a story on a situation at King Towers
 that should never have happened. Building #1o at that development was
 undergoing roof repairs while it.sroof drains were clogged.;as a result, residents
living below experiencedmajor leaks into their aparlmenls. While repairs can
sometimes,unfortunately, becomedisruptive, they shoukl never diminish the
quality of life of residents as they did in the caseof King Towcrs. It was
preventable and it was unfortunate.
              Case 1:16-cv-04540-VSB-OTW Document 143-40 Filed 01/22/20 Page 3 of 3


                                                                                                                                                                                 ' . i l ; r t i
                                                                                                                                                                                 if :th ,it-tr ?
                                                                                                                                                                                    vlsicllt0il
                                                                                                                                                                                 0lJR
                                           FirstffiA Days:f{extGenFactSheet                                                                                                 ilIXTGT}IERATIOII
                                                                                                                                                                               i.{
                                                                                                                                                                                             I{YCHA
                                                                                                                                                                                     aar ali:rtil{Dii4iirlr:!


                                                                                                                                                                                     SllextGenllYCHA




                                                                                            t'ixesto key
               A mojor initiativeto overhaulmointenonceond repoir operationswith common-sense
FIX-IT=FORWARD ports
                    of NYCHA'srepair processto decreaseresponsetimes ond increosecustometsutisfaction

   n OptimalPropertvManaeemqntOpe,latin&ModelIQPMQM)                                                    - localpropertymanagersat 18 OPMOMtest
     d e v e l o p m e n thsa v eb e e ne m p o w e r e dt o b u i l dt h e i r o w n b u d g e t sa n d d e t e r m i n es t a f f i n gn e e d s w           , h i c hi n t e n d st o
     recluce    t i r n et o d e l i v e rb a s i cm a i n t e n a n c teo s e v e nd a y s . I n t h e p a s tf o r - rrrn o n t h sb, a s i cr e p a i rt i m e sa r et r e n d i n g
     d o w n w a r dw    , i t h a n a v e r a g es e r v i c el e v e lt i m e o f 5 . 5d a y s .
                                  - 5 i n c e l a u n c h i n gi n J r . r n eN, Y C H A  h a si n s p e c t e dm o r e t h a n 2 , 4 0 0a p a r t m e n t sa c r o s s4 1
   " Real-time_repairs
     developments             a n d  p  e r f o r m e d
                                                      o v e  r 4  , 0 0 0 s i m  p l er e p a i r ss, u c l ta s m i n o rp l u m b i n gi s s u e ss, m o k ed e t e c t r l r sa,n r l
   w i n d o wg u a r d sa t t h e t i m e o f i n s p e c t i o n .
 . R e a l - T i mD    e i s p a t c l r i n-gl n i t s f i r s t t h r e e m o n t h si n d e p l o y m e nat t W o o d s i d ec, o m m u n i c a t i ow               n ith resicieno         t sn
                                                  t o
   p r o j e c tr e p a i r sf r o m s t a r t f i n i s h         h a  v es i g n i f i c a n t i
                                                                                                 l m
                                                                                                   y  p r  o v e d W
                                                                                                                   .  o r k   o   r d e r sc l o s e db e c  a  u s   s
                                                                                                                                                                      e c h e d  u  l e d
   a p p o i n t m e n tw     s e r e m i s s e c lJr,a v eb e e nc u t i n h a l fs i n c et h e s t a r to f t h e y e a r - - d o w nt o 8 % i r rS c p t e m b e r '
 . O n e - C a il n l i t i . a t i v-e r o l l e do u t t o 5 p i l o t s i t e si n A u g u s tt,h i s i n i t i a t i v ee n a b l e sr e s i d c n t sa n d p r o p r c r tryn a n a g e rtso
   s c h e d u l ea l l n e c e s s a rcyo m p o n e n t so f a r e p a i rp r o j e c w             t i t h ' o n e c a l l , ' i n s t e aodf r e q u i r i n gm u l t i p l ec a l l st o s c h e d u l e
   s u b s e q u e nwt o r k e v e r yt i m e a p a r t o f t h e r e p a i rp r o j e c ti s c o m p l e t eT. o d a t e ,3 5 0 u n i t sh a v eh a d a n a v e r a g eo f 7 0
   m u l t i - s k i l l etdr a d ej o b s s c h e d u l e dr,e f l e c t i n go v e r 7 0 0s k i l l e dt r a d e sw o r k o r d c r s T          . h i sp i l o t i n t e n d st o i m p r o v e
   c u s t o m e sr e r v i c ea n d s h o f t e nt h e t i m e t o c o m p l e t er e p a i r sb y a v o i d i n gu n n e c e s s a rdye l a y sb e t w e e no p e na n d
   c l o s e dw o r k t i c k e t sr e l a t e dt o a p r o j e c t
                                                                                                                        j
                                                Sj00 million City investnent over the next years to replocesome of the worst roofs in
ROOFREPLACEMENT
                                                NYCHA'sportfolio in order to reducemold, repoir leoks,and restore aportmentsimpocted
PROGRAM.
                                                by oging roof infrostructure.
                          e o u s e s( N o r t h& S o u t h )c o n s t r u c t i otno r e p l a c e2 6 r o o f sb e g a ni n A u g u s t -
   . e u e e n s b r i d gH
   " Parkside    llouses    constructionto replace14 roofs beganin September

                                     Neorly 5l biilion in FEMAfunding to repoir ond protect over 2OObuildings tltot sustoined
SANDYRECOVERY
                                     significant damogefrom SuperstormSandyto ochievemore resilientdevelopme'nts.

                                                                                         f n d e r s t a n d i n g )w i t h t h e C i t y o f N e w Y o r k ' sD e p . | r t m { - - notl
   o I n J u n e , N Y C H As i g n e d a n a g r e e m e n t ( M e m o r a n d u m < . rU
                                                                                                                                        e p a i r sa n d r e s t o r a t i o n .
     I n v e s t i g a t i o nf osr i n d e p e n d e nat u d i t o r st o m o n i t o rc o n t r a c t sf o r S a n d y - r e l a t er d
   . In July,FEMA,New YorkState,and NYCI-1A                                reached      final   agreements          for  33   l..etters    of [Jndertaking(LOUs)for nearly
I3        billionof repajran_drestoratignwork q! mo-re--than.2-00                                  buildings.
                                                                                                                                                                 -
       -: ._:=;--::*                          , TA f-d*"tly-tpported progrom to trqnsition OceonBay Aportments Baysidein the Frtr
^1?,ry!!!!!!:s:l:TANcE                                                         pubtic
                                                                                    housins             proiect-bosed
                                                                                              to o special         Section
                                                                                                                        8
                                                    II notto*oi, from troditionot         funds
DEMONSTRATION
PROGRAM)                                            |
                                       _            l_lgueu:,
       N y C H Ah a sh e l dm o n t h l ym e e t i n g sw i t h r e s i d e n t a      s n d c o m m u n i t yg r o u p so v e r t h e p a s tf o u r m o n t l t st o p r o v i d c
   "
       additional         i n f o r m a t i o o
                                              n n t h e  R  A D p r o g r a m a,  n s w e rq u e s t i o n a  s n d c o l l e c tf e e d b a c k .
   .   I nA u g u s tN    , Y C H Ar e l e a s e da    " R  e q u e s F
                                                                      t o r P r o  p o s a  l s( R
                                                                                                 " F  P f)o r a p h y s i c abl u i l d i n gn e e d sa s s e s s m e net ,n e r g ya u d i t
       a n d u t i l i t yc o n s u m p t i o n a n a l y s io
                                                             sf O   c e a nB a   yA  p a r t m   e n t s - B  a y s iadned O c e a n s i dien o r d e rt o e s t i m a t et h e t o t a l
                                    parlic!!4irgil !!rqE4npJggril!---.
                     ilqlglqPrnelll,qr
-- -9a-qtqllte-q.ili--orJJtq




             NextGenFoct Sheet^ 9/29/15
